 1 1
2
3                                                           FILED
                                                 CLERK, U.S. D!` `^'^T f'OURT

4
                                                        MAR 2 ~`~ 2019
5
                                                    ~ _- -
                                               CENTr ~;~ U:c~ ~ i ~~i, i ~;;- CALIFORNIA
6                                              E.'!                              DEPLf;"'

7

 g
               IN THE UNITED STATES DISTRICT COURT
9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                 Case No. CR 19-0117-VAP
       UNITED STATES OF AMERICA,
13                                 ORDER OF DETENTION
                  Plaintiff,
14
15
       ANGEL AMADEO GUZMAN,
16
                  Defendant.
17
18
19
20
21
~~~
23
24
25
26
27
28
1                                               I.

2          On March 28, 2019, Defendant made his initial appearance in this district on

3    the First Superseding Indictment filed in this matter. James Tedford, a member of

4    the Indigent Defense Panel, was appointed to represent Defendant.              Richard

5    Lasting, specially appearing for Mr. Tedford, was appointed to represent

6    Defendant for the initial appearance. Defendant submitted on the Pretrial Services

7    Officer's recommendation of detention.

8             ~     On motion of the Government[18 U.S.C. § 31420(1)] in a case

9    allegedly involving an offense with maximum sentence of life imprisonment or

10   death.

11            ~     On motion by the Government or on the Court's own motion

12 [18 U.S.C. § 31420(2)] in a case allegedly involving. a serious risk that the
13   defendant will flee.

14            The Court concludes that the Government is not entitled to a rebuttable

15   presumption that no condition or combination of conditions will reasonably assure

16   the defendant's appearance as required and the safety or any person or the

17   community [18 U.S.C. § 3142(e)(2)].

18                                              II.

19            The Court finds that no condition or combination of conditions will

20   reasonably assure: ~ the appearance ofthe defendant as required.

21                         ~ the safety of any person or the community.

22                                            III.

23            The Court has considered:(a)the nature and circumstances ofthe offenses)

24   charged, including whether the offense is a crime of violence, a Federal crime of

25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

26   or destructive device;(b)the weight of evidence against the defendant;(c)the

27   history and characteristics ofthe defendant; and(d)the nature and seriousness of

28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1     considered all the evidence adduced at the hearing, the arguments of counsel, and
 2     the report and recommendation ofthe U.S. Pretrial Services Agency.
 3                                            IV.
 4           The Court bases its conclusions on the following:
 5           As to risk ofnon-appearance:
 6                 ~      no lawful status in the United States.
 7                 ~      Unknown and unverified background information
 8                 ~      no sureties
 9           As to danger to the community:
10                 ~      Allegations in the first superseding indictment include murder
11                 ~      Alleged gang membership
12                 ~     2017 misdemeanor conviction for carrying. a concealed weapon
13
14                                             V.
15           IT IS THEREFORE ORDERED that the defendant be detained until trial
16     and committed to the custody of the U.S. Marshal pending further proceedings.
17
       Dated: March 28, 2019
~E:~
                                                          /s/
19                                                    ALKASAGAR
                                             UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                               2
